  Case 1:19-cv-14161-RMB Document 10 Filed 01/12/21 Page 1 of 7 PageID: 61



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


JERRELL WRIGHT,                       :
                                      :     Civ. No. 19-14161 (RMB)
            Petitioner                :
                                      :           OPINION
      v.                              :
                                      :
DAVID ORTIZ,                          :
                                      :
            Respondent                :
                                      :

BUMB, United States District Judge

      This matter comes before the Court upon Petitioner Jerrell

Wright’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241.

(Pet., Dkt. No. 1.) Petitioner was a prisoner confined in the Federal

Correctional Institution in Fairton, New Jersey, when he filed

this habeas petition challenging his conviction and sentence, based

on the Supreme Court decision in Mathis v. United States, 126 S. Ct. 2243

(2016), and two cases by the Second Circuit Court of Appeals, Harbin v. Sessions,

860 F.3d 58 (2nd Cir. 2017) and United States v. Townsend, 897 F.3d 66 (2nd Cir.

2018). (Mem. in Supp. of Pet. at 3-4, Dkt. No. 1-1.) Respondent

filed a motion to dismiss for lack of jurisdiction. (Mot. to

Dismiss, Dkt. No. 7.) Although Petitioner indicated his intention

to file a reply brief (Mot., Dkt. No. 8), the Court has not

received a reply from Petitioner. As discussed below, Petitioner’s

sentencing     court    has   subsequently      granted     his   motion    for
    Case 1:19-cv-14161-RMB Document 10 Filed 01/12/21 Page 2 of 7 PageID: 62



compassionate release under 18 U.S.C. § 3582(c)(1)(A), and reduced

his sentence to time served. Therefore, the Court will direct the

parties to submit supplemental briefs, addressing whether the

habeas petition is moot.

I.      BACKGROUND

       In January 2012, Petitioner was indicted in the United States

District Court for the Northern District of New York (“N.D.N.Y.”)

on two counts of narcotics trafficking, Count 1 for conspiracy to

distribute more than 280 grams of cocaine base in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846; and Count 2 for

conspiracy      to   distribute   more    than   500   grams   of    cocaine    in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846. United

States     v.   Wright,    12-CR-00014-1      (N.D.N.Y.       Jan.   18,    2012)

(Indictment, Dkt. No. 1.) 1 Petitioner was facing a mandatory

minimum life sentence. United States v. Wright, 12-CR-00014-1

(N.D.N.Y. Apr. 4, 2014) (Letter Motion, Dkt. No. 307; Letter

Response, Dkt. No. 308.)

       On July 28, 2014, the United States opened a new criminal

matter against Petitioner in the N.D.N.Y., and Petitioner waived

his right to indictment and agreed to prosecution by criminal

information. United States v. Wright, 14-CR-00281 (N.D.N.Y. July

28,    2014)    (Dkt.   Nos.   1-3.)     Petitioner    pled    guilty      to   the


1 Available on the Public Access to Court Electronic Records
(“PACER”) at www.pacer.gov.
                                         2
 Case 1:19-cv-14161-RMB Document 10 Filed 01/12/21 Page 3 of 7 PageID: 63



Information. United States v. Wright, 14-CR-00281 (N.D.N.Y. July

28, 2014) (Plea Agreement, Dkt. No. 3.) In connection with this

new criminal matter, the United States filed a Special Information

in Criminal Action No. 12-00014-1, pursuant to 21 U.S.C. § 851,

stating that Petitioner had a 1996 conviction for “Criminal Sale

of a Controlled Substance in the Fifth Degree, a felony drug

offense, in violation of Section 220.31, of the Penal Law of the

State    of   New   York.”   United   States   v.   Wright,   12-CR-00014-1

(N.D.N.Y. July 28, 2014) (Information, Dkt. No. 325.)

        As a result of the new criminal matter and the Information

filed in Criminal Action No. 12-00014-1: (1) Petitioner pleaded

guilty to one count of conspiracy to distribute more than 280

grams of cocaine base in violation of 21 U.S.C. §§ 841(a)(1) and

846, subjecting him to penalties under 21 U.S.C. § 841(b)(1)(A);

(2) the United States agreed to dismiss the two drug trafficking

charges against Petitioner in 12-CR-00014-1 and not to prosecute

any additional charges arising from the same events. United States

v. Wright, 14-CR-00281 (N.D.N.Y. July 28, 2014) (Plea Agreement

¶¶1-2, Dkt. No. 3.) In the Plea Agreement, Petitioner acknowledged

that he faced a maximum sentence of life and a possible mandatory

minimum sentence of 20 years pursuant to 21 U.S.C. § 841(b)(1)(A),

because he had a prior 1996 felony drug conviction. (Id., ¶¶3-5.)

For sentencing, Petitioner and the United States agreed that (1)

Petitioner was personally responsible for at least 850 grams, but

                                       3
 Case 1:19-cv-14161-RMB Document 10 Filed 01/12/21 Page 4 of 7 PageID: 64



less than 2.8 kg, of cocaine base; (2) his offense level for this

amount under the United States Sentencing Guidelines (“U.S.S.G.”)

was 34; (3) the United States would recommend a “2-level downward

adjustment    to   the   applicable    [U.S.S.G.]       offense    level”   for

acceptance of responsibility; and (4) the United States would

recommend    a   “1-level   downward       adjustment   to   the   applicable

[U.S.S.G.] offense level” for Petitioner’s cooperation. (Id.,

¶6.) Petitioner agreed to waive appeal and collateral attacks on

his conviction and any sentence of 240 months or below, except

with respect to a claim of ineffective assistance of counsel.

(Id., ¶7.) He also agreed to waive any later attack on his

admission of the prior 1996 drug felony supporting any sentence

enhancement under 21 U.S.C. § 851. (Id., § E(c), ¶5(b.))

     The    sentencing   court   imposed      a   sentence   of    240   months

imprisonment on the single-count criminal information, falling

within the waiver of appeal and collateral attack provision of

the Plea Agreement. (Id., ¶7.) United States v. Wright, 14-CR-

00281 (N.D.N.Y. July 28, 2014) (Judgment, Dkt. No. 12.) The

sentencing court noted that it had no discretion to impose a

sentence below 240 months, a statutory mandatory minimum. United

States v. Wright, 14-CR-00281 (N.D.N.Y. July 28, 2014) (Sentencing

Tr. at 5-6, Dkt. No. 14.)

     On May 12, 2017, Petitioner filed a petition for habeas

corpus under 28 U.S.C. § 2241 in this Court, challenging the 21

                                       4
 Case 1:19-cv-14161-RMB Document 10 Filed 01/12/21 Page 5 of 7 PageID: 65



U.S.C. § 851 Criminal Information. Wright v. Hartunian, 17-cv-

737-RMB (D.N.J. May 28, 2017) (Pet., Dkt. No. 1.) This Court

transferred the matter to the sentencing court for consideration

under 28 U.S.C. § 2255. Wright v. Hartunian, 17-cv-737-RMB (D.N.J.

July 6, 2017) (Order, Dkt. No. 3.) Petitioner ultimately dismissed

the challenge voluntarily. United States v. Wright, 14-CR-00281

(N.D.N.Y. Aug. 29, 2014) (Order, Dkt. No. 19.)

     On October 5, 2018, Petitioner filed a motion for relief

under 28 U.S.C. § 2255 in his sentencing court, attacking his

sentence. United States v. Wright, 14-CR-00281 (N.D.N.Y. October

5, 2018) (2255 Mot., Dkt. No. 20.) The sentencing court dismissed

the § 2255 motion as untimely, and also noted Petitioner’s waiver

of rights to challenge his conviction and sentence under 28 U.S.C.

§ 2241 and § 2255. United States v. Wright, 14-CR-00281 (N.D.N.Y.

May 8, 2019) (Order, Dkt. No. 26.) Shortly after that order

issued, Petitioner filed the instant petition on June 24, 2019.

(Pet., Dkt. No. 1.)

     On May 20, 2020, while the instant petition was pending,

Petitioner filed, in his sentencing court, an “Emergency Motion

for Compassionate Release Due to COVID-19 Outbreak in the Federal

Bureau   of   Prisons     (FBOP),”       pursuant   to   18   U.S.C.        §

3582(c)(1)(A)(i). United States v. Wright, 14-CR-00281 (N.D.N.Y.

May 20, 2020) (Mot., Dkt. No. 29.) The compassionate release

motion was granted on July 28, 2020, and Petitioner’s sentence

                                     5
 Case 1:19-cv-14161-RMB Document 10 Filed 01/12/21 Page 6 of 7 PageID: 66



was reduced to time served. (United States v. Wright, 14-CR-00281

(N.D.N.Y. July 28, 2020.) (Mot., Dkt. No. 29; Order, Dkt. No.

39.) The sentencing court ordered the Bureau of Prisons to release

Petitioner no later than July 31, 2020, and that Petitioner comply

with the terms and conditions of supervised release that the Court

previously imposed at sentencing. (Id.)

II.   DISCUSSION

      Article III of the Constitution permits a federal court to

adjudicate “‘only actual, ongoing cases or controversies.’” Burkey

v. Marberry, 556 F.3d 142, 147 (3d Cir. 2009) (quoting Lewis v.

Continental Bank Corp., 494 U.S. 472, 477 (1990)). The case or

controversy requirement requires the parties to have a personal

stake in the outcome throughout the judicial proceedings. Id.

(quoting Lewis, 494 U.S. at 477–478)). “This means that, throughout

the litigation, the plaintiff ‘must have suffered, or be threatened

with, an actual injury traceable to the defendant and likely to be

redressed by a favorable judicial decision.’” Id. (quoting Spencer

v. Kemna, 523 U.S. 1, 7 (1998) (quoting Lewis, 494 U.S. at 477.))

“Incarceration satisfies the case or controversy requirement[;]”

“[o]nce a sentence has expired, however, some continuing injury,

also referred to as a collateral consequence, must exist for the

action to continue. Burkey, 556 F.3d at 147. When a petitioner “is

attacking a sentence that has already been served, collateral

consequences will not be presumed, but must be proven.” Id. at 148

                                    6
  Case 1:19-cv-14161-RMB Document 10 Filed 01/12/21 Page 7 of 7 PageID: 67



(citing United States v. Cottman, 142 F.3d 160, 165 (3d Cir. 1998).

        After filing the instant petition, Petitioner’s sentence was

reduced       to   time    served   and   Petitioner     was   released   from   BOP

custody, subject to the terms of supervised release in his sentence

imposed by the N.D.N.Y. If Petitioner wishes to proceed with his

habeas petition, he must prove that collateral consequences exist

and are likely to be redressed by a favorable judicial decision.

III. CONCLUSION

        For        the    reasons   discussed     above,       the   Court   will

administratively           terminate      Respondent’s    motion     to   dismiss,

pending the parties’ supplemental briefing on whether the petition

for writ of habeas corpus is moot.



An appropriate Order follows.



Date:    January 12, 2021
                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                            7
